                Case 4:11-cr-00573-JSW Document 1275 Filed 11/17/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Tel: (415) 436-7200
 6        Fax: (415) 436-7234
          Colin.Sampson@usdoj.gov
 7
   JENNIFER KENNEDY GELLIE (DCBN 1020976)
 8 Trial Attorney, National Security Division
          950 Pennsylvania Ave., NW
 9
          Washington, DC 20530
10        Tel: (202) 233-0785
          Tax: (202) 233-2146
11        Jennifer.Gellie@usdoj.gov

12 Attorneys for United States of America

13
                                           UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15
                                                OAKLAND DIVISION
16
     UNITED STATES OF AMERICA,                         ) CASE NO. 4:11-CR-573-5 JSW
17                                                     ) ORDER REGARDING JOINT STATUS REPORT
                              Plaintiff,               ) JOINT STATUS REPORT RE: TZE CHAO
18                v.                                   ) AND CONTINUING STATUS HEARING
                                                       )
19   TZE CHAO,                                         )
                                                       )
20                            Defendant.               )
                                                       )
21

22          This parties have been ordered to file a status report with the Court regarding Defendant Tze
23 Chao, ahead of a status conference currently scheduled for November 24, 2020. See ECF No. 1270.

24          1.         Since Defendant Chao pleaded guilty, the Court has held his case in abeyance while he
25 has continued to cooperate with the United States pursuant to his Plea Agreement (Dkt. No. 75). That

26 cooperation will continue, including possible testimony, in light of the trial of the Pangang Group

27 Defendants. 1 That trial, however, remains delayed pending the Pangang Group Defendants’ appeal of

28
            1
                  The “Pangang Group Defendants” refer collectively to the defendants Pangang Group
     Company, Ltd. (“Pangang Group”), Pangang Group Steel Vanadium & Titanium Company, Ltd.
             Case 4:11-cr-00573-JSW Document 1275 Filed 11/17/20 Page 2 of 3




 1 the Court’s Order denying dismissal based on foreign sovereign immunity and other grounds. The

 2 appeal was submitted after oral argument on October 15, 2020.

 3          2.     A decision in the coming months is likely, however, the government anticipates further

 4 appellate proceedings may delay a mandate by several additional months. The government and

 5 Defendant Chao are currently engaged in discussions regarding his age, health, and ability to travel in

 6 light of the coronavirus pandemic which may constitute exceptional circumstances to support a motion

 7 for deposition to preserve testimony for trial pursuant to Federal Rule of Criminal Procedure 15(a)(1)

 8 given the delays caused by the Pangang Defendants’ appeal.

 9          3.     Defendant Chao and the United States believe that Defendant Chao’s matter will not be

10 ready for referral to the United States Probation Office for preparation of a Pre-Sentence Investigation

11 Report until sometime after the trial of the Pangang Defendants. The government is currently

12 considering filing a motion, which Defendant Chao would not oppose, to a preservation deposition

13 pursuant to Fed. R. Crim. P. 15(a)(1).

14          4.     The status conference scheduled for November 24, 2020, falls under the “Other

15 Proceedings” referenced in section B of the Court’s current Order Regarding Upcoming Criminal

16 Proceedings. See ECF No. 1270, p. 3. Responding to the Court’s questions, the parties respond that

17 Defendant is out of custody and respectfully request that, given that the appellate proceedings are

18 ongoing, the status conference currently scheduled for November 24, 2020, be continued to Tuesday,
19 March 16, 2020.

20          5.     Alternatively, if the Court determines that the status conference should take place as

21 scheduled on November 24, 2020, Defendant Chao and his counsel respectfully request that they be

22 permitted to attend the conference by telephone or videoconference in light of the coronavirus

23 pandemic, and Defendant waives personal appearances at this time.

24

25 //

26

27 //

28
     (“PGSVTC”), Pangang Group Titanium Industry Company, Ltd. (“Pangang Group Titanium”), and
     Pangang Group International Economic & Trading Company (“PIETC”).
             Case 4:11-cr-00573-JSW Document 1275 Filed 11/17/20 Page 3 of 3




 1                                                       Respectfully submitted,

 2                                                       DAVID L. ANDERSON
                                                         United States Attorney
 3

 4 DATED: November 16, 2020.                               /s/ Colin Sampson
                                                         COLIN C. SAMPSON
 5                                                       Assistant United States Attorney
                                                         JENNIFER KENNEDY GELLIE
 6                                                       Trial Attorney, National Security Division

 7

 8 DATED: November 16, 2020.                              /s/ with permission
                                                         EDMUND DANIEL LYONS
 9                                                       Attorney for Defendant Chao

10

11

12

13                                          [PROPOSED] ORDER

14        IT IS HEREBY ORDERED THAT the status conference scheduled in this matter for November
                             March 16, 2021 at 1:15 p.m.
15 24, 2020, is continued to March 16, 2020, and the parties shall file a status report at least one week in

16 advance of the hearing. Pending further order, the status conference shall be conducted by telephone.

17          [Alternatively]

18          IT IS HEREBY ORDERED THAT the status conference herein will go forward as scheduled on

19 November 24, 2020. Defendant and his counsel may attend the conference by video or telephonic

20 means in light of the coronavirus pandemic. Defense counsel shall initiate Defendant’s remote

21 attendance as he may further be directed by Court order or the Court’s website.

22
          November 17 2020.
23 Dated: ____________,                                  __________________________________________
                                                         HONORABLE JEFFREY S. WHITE
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
